DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/805953 filed on March 2, 2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-6 and 8-20 are rejected under 103.  Claim 7 is objected to. 


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the data" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the data" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the data" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the data" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the data" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the data" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the data" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the data" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Leinhart (US Patent Application 2015/0110387).

Claim 1, Namkoong teaches a method for acquiring data for training a machine learning (ML) model for use in self- monitoring a data processing system (View Namkoong ¶ 6; self-monitoring analysis), the method comprising: operating the data processing system in a data acquisition mode to acquire training data for training the ML model (View Namkoong ¶ 29; collect data); acquiring the training data from an anomaly detector of the data processing system while operating in the data acquisition mode (View Namkoong Fig,. 2, Component 235 ¶ 28, 29; raw data related to fault events, fault event monitoring unit).

Namkoong does not explicitly teach determining that at least a portion of the training data is biased, and a portion of the training data is unbiased; and transferring the unbiased portion of the training data to a training environment external to the data processing system, wherein the unbiased portion of the training data is acquired for training the ML model to function with the anomaly detector during a normal operating mode to determine when an anomaly is present in the data processing system.  

However, Leinhart teaches determining that at least a portion of the training data is biased, and a portion of the training data is unbiased (View Leinhart ¶ 6, 74, 75; biased estimate, unbiased); and transferring the unbiased portion of the training data to a training environment external to the data processing system, wherein the unbiased portion of the training data is acquired for training the ML model to function with the anomaly detector during a normal operating mode to determine when an anomaly is present in the data processing system (View Leinhart ¶ 75; unbiased validation error).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Namkoong with determining that at least a portion of the training data is biased, and a portion of the training data is unbiased; and transferring the unbiased portion of the training data to a training environment external to the data processing system, wherein the unbiased portion of the training data is acquired for training the ML model to function with the anomaly detector during a normal operating mode to determine when an anomaly is present in the data processing system since it is known in the art that biased and unbiased data can be evaluated using a machine learning model (View Leinhart ¶ 6, 74, 75).  Such modification would have allowed an anomaly to be detected.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Leinhart (US Patent Application 2015/0110387) and further in view of Yerli (US Patent Application 2019/0287208).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach providing the data to a training environment further comprises using a dedicated interface to provide the data to the training environment.

However, Yerli teaches providing the data to a training environment further comprises using a dedicated interface to provide the data to the training environment (View Yerli ¶ 10; dedicated hardware interface).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with providing the data to a training environment further comprises using a dedicated interface to provide the data to the training environment since it is known in the art that a dedicated hardware interface can be used (View Yerli ¶ 10).  Such modification would have allowed a dedicated hardware interface to be used by a machine learning model.


Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Leinhart (US Patent Application 2015/0110387) in view of Kumar (US Patent Application 2017/0185902) and further in view of Chen (US Patent Application 2019/0258927).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Namkoong further teaches storing the training data in a memory of the data processing system during a data acquisition period (View Namkoong ¶ 29; collect data).

The combination of teachings above does not explicitly teach acquiring the data from the anomaly detector further comprises: providing a dummy function in the data processing system, the dummy function configured to always indicate to the data processing system that operation of the data processing system is a predetermined state when the training data is being acquired; and transferring the data to the training environment during a data transfer period following the data acquisition period.  


However, Kumar teaches acquiring the data from the anomaly detector further comprises: providing a dummy function in the data processing system, the dummy function configured to always indicate to the data processing system that operation of the data processing system is a predetermined state when the training data is being acquired (View Kumar ¶ 7; dummy variables).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with acquiring the data from the anomaly detector further comprises: providing a dummy function in the data processing system, the dummy function configured to always indicate to the data processing system that operation of the data processing system is a predetermined state when the training data is being acquired since it is known in the art that a dummy function can be performed (View Kumar ¶ 7).  Such modification would have allowed a dummy function can determine the state of the data processing system.

The combination of teachings above does not explicitly teach transferring the data to the training environment during a data transfer period following the data acquisition period.  

However, Chen teaches transferring the data to the training environment during a data transfer period following the data acquisition period (View Chen ¶ 98; transfer training data).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with transferring the data to the training environment during a data transfer period following the data acquisition period since it is known in the art that data can be transferred (View Chen ¶ 98).  Such modification would have allowed data to be transferred after being collected.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Namkoong further teaches the data is transferred using a general-purpose input/output (1/O) port of the data processing system (View Namkoong ¶ 33; input/output).  

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 3.  Namkoong further teaches storing the training data in a memory of the data processing system during a data acquisition period further comprises storing the training data in a memory used to store at least a portion of the ML model during the normal operating mode (View Namkoong Fig. 2, Component 250; ¶ 13, 35; storage unit).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Leinhart (US Patent Application 2015/0110387) in view of Kumar (US Patent Application 2017/0185902) in view of Chen (US Patent Application 2019/0258927) and further in view of Chen (US Patent Application 2019/0325344).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings above does not explicitly teach if a portion of the data transfer period overlaps with a portion of the data acquisition period, discarding the training data acquired during a time when the data transfer period overlaps with the data acquisition period.  


However, Chen teaches if a portion of the data transfer period overlaps with a portion of the data acquisition period, discarding the training data acquired during a time when the data transfer period overlaps with the data acquisition period (View Chen ¶ 4; discard training data).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with if a portion of the data transfer period overlaps with a portion of the data acquisition period, discarding the training data acquired during a time when the data transfer period overlaps with the data acquisition period since it is known in the art that data can be discarded (View Chen ¶ 4).  Such modification would have allowed data to be discarded after being collected.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Leinhart (US Patent Application 2015/0110387) and further in view of Sonoda (US Patent Application 2014/0019795).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the unbiased training data is only acquired a predetermined amount of time after transferring the unbiased portion of the training data to the training environment is complete.  


However, Sonoda teaches the unbiased training data is only acquired a predetermined amount of time after transferring the unbiased portion of the training data to the training environment is complete (View Sonoda ¶ 30; predetermined timing).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the unbiased training data is only acquired a predetermined amount of time after transferring the unbiased portion of the training data to the training environment is complete since it is known in the art that data can be collected for a predetermined time (View Sonoda ¶ 30).  Such modification would have allowed data to be transferred after a predetermined time.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Leinhart (US Patent Application 2015/0110387) in view of Noel (US Patent Application 2016/0147589) and further in view of Zavesky (US Patent Application 2019/0199599).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach determining that an initial data acquisition after powering up the data processing system is not biased; and determining that subsequent data acquisitions have a beginning portion that is biased, wherein the beginning portion of the subsequent data acquisition is discarded.  


However, Noel teaches determining that an initial data acquisition after powering up the data processing system is not biased (View Noel ¶ 33; analyze data in real time).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with determining that an initial data acquisition after powering up the data processing system is not biased since it is known in the art that data can be analyzed in real time (View Noel ¶ 33).  Such modification would have allowed raw data to be analyzed.

The combination of teachings above does not explicitly teach determining that subsequent data acquisitions have a beginning portion that is biased, wherein the beginning portion of the subsequent data acquisition is discarded.  

However, Zavesky teaches determining that subsequent data acquisitions have a beginning portion that is biased, wherein the beginning portion of the subsequent data acquisition is discarded (View Zavesky ¶ 128; analyze biased data).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with determining that subsequent data acquisitions have a beginning portion that is biased, wherein the beginning portion of the subsequent data acquisition is discarded since it is known in the art that biased data can be analyzed (View Zavesky ¶ 128).  Such modification would have allowed biased data to be analyzed.

Claim(s) 10, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Chen (US Patent Application 2019/0258927).

Claim 10, Namkoong teaches a data processing system (View Namkoong ¶ 16; CPU) comprising: a processor for executing instructions (View Namkoong ¶ 16; processor); a machine learning (ML) model (View Namkoong ¶ 6, 9; machine learning); an anomaly detector, the anomaly detector used for acquiring training data for training the ML model during a training data acquisition mode of the data processing system, wherein the anomaly detector and the ML model together determine when an anomaly is present in the data processing system during a normal operating mode (View Namkoong Fig,. 2, Component 235 ¶ 28, 29; raw data related to fault events, fault event monitoring unit);  -12-82159748US01 a memory, coupled to the processor and to the anomaly detector, wherein the acquired training data is stored in the memory before being transferred to an ML model training environment (View Namkoong ¶ 28; data collecting unit).

Namkoong does not explicitly teach a data transfer interface for transferring the acquired training data to the training environment during a time when the training data is not being acquired using the anomaly detector

However, Chen teaches a data transfer interface for transferring the acquired training data to the training environment during a time when the training data is not being acquired using the anomaly detector (View Chen ¶ 98; transfer training data).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with a data transfer interface for transferring the acquired training data to the training environment during a time when the training data is not being acquired using the anomaly detector since it is known in the art that data can be transferred (View Chen ¶ 98).  Such modification would have allowed data to be transferred after being collected.


Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 10.  Namkoong further teaches the data transfer interface is characterized as being a general-purpose input/output port (View Namkoong ¶ 33; input/output).  

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 10.  Namkoong further teaches the memory is used for storing at least a portion of the ML model after the ML model is trained and being used for anomaly detection during the normal operating mode (View Namkoong Fig. 2, Component 250; ¶ 13, 35; storage unit).  

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 10.  Namkoong further teaches the data processing system is implemented using one or more integrated circuits (View Namkoong ¶ 6; hardware processor).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Chen (US Patent Application 2019/0258927) and further in view of Zavesky (US Patent Application 2019/0199599).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  The combination of teachings above does not explicitly teach training data acquired during a period of time after a data transfer period is determined to be biased and is discarded.  

However, Zavesky teaches training data acquired during a period of time after a data transfer period is determined to be biased and is discarded (View Zavesky ¶ 128; analyze biased data).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with training data acquired during a period of time after a data transfer period is determined to be biased and is discarded since it is known in the art that biased data can be analyzed (View Zavesky ¶ 128).  Such modification would have allowed biased data to be analyzed.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Chen (US Patent Application 2019/0258927) and further in view of Kumar (US Patent Application 2017/0185902).

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 10.  The combination of teachings above does not explicitly teach a dummy function stored in the memory, the dummy function configured to always indicate to the data processing system that the operation of the data processing system is normal when the training data is being acquired.  


However, Kumar teaches a dummy function stored in the memory, the dummy function configured to always indicate to the data processing system that the operation of the data processing system is normal when the training data is being acquired (View Kumar ¶ 7; dummy variables).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with a dummy function stored in the memory, the dummy function configured to always indicate to the data processing system that the operation of the data processing system is normal when the training data is being acquired since it is known in the art that a dummy function can be performed (View Kumar ¶ 7).  Such modification would have allowed a dummy function can determine the state of the data processing system.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Chen (US Patent Application 2019/0258927) and further in view of Leinhart (US Patent Application 2015/0110387).



Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 10.  The combination of teachings above does not explicitly teach determining that an initial data acquisition after powering up the data processing system is not biased.  

However, Leinhart teaches determining that an initial data acquisition after powering up the data processing system is not biased (View Leinhart ¶ 75; unbiased data).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with determining that an initial data acquisition after powering up the data processing system is not biased since it is known in the art that unbiased data can be evaluated using a machine learning model (View Leinhart ¶ 6, 74, 75).  Such modification would have allowed an anomaly to be detected.



Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Kumar (US Patent Application 2017/0185902) in view of Chen (US Patent Application 2019/0258927) and further in view of Leinhart (US Patent Application 2015/0110387).

Claim 17, Namkoong teaches a method for acquiring data for training a machine learning (ML) model for use in self- monitoring a data processing system (View Namkoong ¶ 6; self-monitoring analysis), the method comprising: operating the data processing system in a data acquisition mode to acquire training data for training the ML model (View Namkoong ¶ 29; collect data); acquiring the training data from an anomaly detector of the data processing system while operating in the data acquisition mode (View Namkoong Fig,. 2, Component 235 ¶ 28, 29; raw data related to fault events, fault event monitoring unit); storing the training data in a memory of the data processing system during a data acquisition period (View Namkoong ¶ 29; collect data).-13-82159748US01

The combination of teachings above does not explicitly teach providing a dummy function in the data processing system, the dummy function configured to always indicate to the data processing system that operation of the data processing system is normal when the training data is being acquired; transferring the data to the training environment during a data transfer period following the data acquisition period; determining that at least a portion of the training data is biased, and a portion of the training data is unbiased; and transferring the unbiased portion of the training data to a training environment external to the data processing system, wherein the unbiased portion of the training data is acquired for training the ML model to function with the anomaly detector during a normal operating mode to determine when an anomaly is present in the data processing system.  


However, Kumar teaches providing a dummy function in the data processing system, the dummy function configured to always indicate to the data processing system that operation of the data processing system is normal when the training data is being acquired (View Kumar ¶ 7; dummy variables).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with providing a dummy function in the data processing system, the dummy function configured to always indicate to the data processing system that operation of the data processing system is normal when the training data is being acquired since it is known in the art that a dummy function can be performed (View Kumar ¶ 7).  Such modification would have allowed a dummy function can determine the state of the data processing system.


The combination of teachings above does not teach transferring the data to the training environment during a data transfer period following the data acquisition period; determining that at least a portion of the training data is biased, and a portion of the training data is unbiased; and transferring the unbiased portion of the training data to a training environment external to the data processing system, wherein the unbiased portion of the training data is acquired for training the ML model to function with the anomaly detector during a normal operating mode to determine when an anomaly is present in the data processing system.  

However, Chen teaches transferring the data to the training environment during a data transfer period following the data acquisition period (View Chen ¶ 98; transfer training data).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with transferring the data to the training environment during a data transfer period following the data acquisition period since it is known in the art that data can be transferred (View Chen ¶ 98).  Such modification would have allowed data to be transferred after being collected.

The combination of teachings above does not teach determining that at least a portion of the training data is biased, and a portion of the training data is unbiased; and transferring the unbiased portion of the training data to a training environment external to the data processing system, wherein the unbiased portion of the training data is acquired for training the ML model to function with the anomaly detector during a normal operating mode to determine when an anomaly is present in the data processing system.  

However, Leinhart teaches determining that at least a portion of the training data is biased, and a portion of the training data is unbiased (View Leinhart ¶ 6, 74, 75; biased estimate, unbiased); and transferring the unbiased portion of the training data to a training environment external to the data processing system, wherein the unbiased portion of the training data is acquired for training the ML model to function with the anomaly detector during a normal operating mode to determine when an anomaly is present in the data processing system (View Leinhart ¶ 75; unbiased validation error).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Namkoong with determining that at least a portion of the training data is biased, and a portion of the training data is unbiased; and transferring the unbiased portion of the training data to a training environment external to the data processing system, wherein the unbiased portion of the training data is acquired for training the ML model to function with the anomaly detector during a normal operating mode to determine when an anomaly is present in the data processing system since it is known in the art that biased and unbiased data can be evaluated using a machine learning model (View Leinhart ¶ 6, 74, 75).  Such modification would have allowed an anomaly to be detected.

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 17.  Namkoong further teaches transferring the data to the training environment during a data transfer period following the data acquisition period further comprises transferring the data using a general-purpose input/output (1/O) port of the data processing system (View Namkoong ¶ 33; input/output).  


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Kumar (US Patent Application 2017/0185902) in view of Chen (US Patent Application 2019/0258927) in view of Leinhart (US Patent Application 2015/0110387) in view of Sonoda (US Patent Application 2014/0019795) and further in view of Zavesky (US Patent Application 2019/0199599).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  The combination of teachings above does not explicitly teach determining that at least a portion of the training data is biased, and a portion of the training data is unbiased, further comprises determining that a portion of the training data acquired during a data acquisition period that immediately follows a data transfer period is biased and is discarded.  


However, Sonoda teaches determining that at least a portion of the training data is biased, and a portion of the training data is unbiased (View Sonoda ¶ 30; predetermined timing).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with determining that at least a portion of the training data is biased, and a portion of the training data is unbiased since it is known in the art that data can be collected for a predetermined time (View Sonoda ¶ 30).  Such modification would have allowed data to be transferred after a predetermined time.

The combination of teachings above does not explicitly teach determining that a portion of the training data acquired during a data acquisition period that immediately follows a data transfer period is biased and is discarded.  

However, Zavesky teaches determining that a portion of the training data acquired during a data acquisition period that immediately follows a data transfer period is biased and is discarded (View Zavesky ¶ 128; analyze biased data).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with determining that a portion of the training data acquired during a data acquisition period that immediately follows a data transfer period is biased and is discarded since it is known in the art that biased data can be analyzed (View Zavesky ¶ 128).  Such modification would have allowed biased data to be analyzed.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkoong (US Patent Application 2015/0121136) in view of Kumar (US Patent Application 2017/0185902) in view of Chen (US Patent Application 2019/0258927) in view of Leinhart (US Patent Application 2015/0110387) and further in view of Raikin (US Patent Application 2015/0212817).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 17.  The combination of teachings above does not explicitly teach the anomaly detector is for detecting an unauthorized access to the data processing system.


However, Raikin teaches the anomaly detector is for detecting an unauthorized access to the data processing system (View Raikin ¶ 210; unauthorized access).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the anomaly detector is for detecting an unauthorized access to the data processing system since it is known in the art that an unauthorized access can be detected (View Raikin ¶ 210).  Such modification would have allowed an error to be generated after detecting an unauthorized access.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Koyyalummal (US Patent Application 2021/0182699) self-managing database system includes a metrics collector to collect metrics data from one or more databases of a computing system and an anomaly detector to analyze the metrics data and detect one or more anomalies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/